Citation Nr: 0512222	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals (excluding neurological deficit), removal of 
granuloma, plantar surface, right foot, evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for neurological 
deficit, distal nerve, right lower extremity associated with 
post-operative residuals, removal of granuloma, plantar 
surface, right foot, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In that rating decision, the RO 
increased the assigned rating for the service-connected post-
operative residuals, removal of granuloma, plantar surface, 
right foot, from 0 to 10 percent (under a diagnostic code 
(7804) for rating scars), effective from August 13, 2002.  
The veteran filed a notice of disagreement with that 
decision.  

Following receipt of additional evidence, in a January 2004 
rating decision, the RO continued that 10 percent rating for 
disability under Diagnostic Code 7804.  In that decision the 
RO also granted a separate evaluation for neurological 
deficit, distal nerve, right lower extremity associated with 
post-operative residuals, removal of granuloma, plantar 
surface, right foot.  The RO assigned this a 10 percent 
rating under a diagnostic code (8524) for rating peripheral 
nerve disorders, effective December 17, 2002.  The decision 
for a separate rating for neurological deficit was based on a 
determination that medical findings showed separate sources 
of pain, one from the tender scar and the other being 
neurological deficit related to fibrous tissue, associated 
with the surgery, in the deeper structures of the foot.

At the same time as the January 2004 rating decision, the RO 
issued a statement of the case with respect to the two issues 
as indicated in the first page of this decision.  In February 
2004, the veteran perfected his appeal with respect to the 
two issues, as to the evaluations assigned for his service 
connected residuals of the surgical removal of a granuloma of 
the plantar surface of the right foot. 


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The service-connected post-operative residuals (excluding 
neurological deficit), removal of granuloma, plantar surface, 
right foot is manifested by a 1.5 inch slightly tender 
surgical scar located on the medial aspect of the plantar 
aspect of the foot.

3.  The service-connected neurological deficit, distal nerve, 
right lower extremity, is manifested by numbness; positive 
paresthesia along the hallux; and extreme pain on 
manipulation of the neuroma, which has no effect on the range 
of motion of the great toe or ankle; and represents no more 
than moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected post-operative residuals (excluding 
neurological deficit), removal of granuloma, plantar surface, 
right foot, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2004).

2.  The criteria for a 20 percent evaluation, and no more, 
for service-connected neurological deficit, distal nerve, 
right lower extremity have been met. 38 U.S.C.A. §§ 1155, 
7104 (West 2002); 38 C.F.R. §§ 3.102, Part 4, Diagnostic Code 
8524 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  an undated letter, which appears to have 
been sent to the veteran after the date of his claim and 
before the rating decision from which the veteran appealed, 
and in the statement of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claim, which evidence 
the veteran was expected to submit, and which evidence VA 
would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
his claim.  The veteran has been afforded relevant 
examination.  

VCAA-compliant notice appears to have been provided to the 
veteran prior to the first unfavorable adjudication of this 
case.  Nevertheless, in January 2004, the case was 
readjudicated, satisfying the timing requirements of VCAA.  
Thus, to decide the appeal now would not be prejudicial.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.

II.  Analysis of Evaluation

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated in the year prior 
to receipt in September 2002 of the veteran's claim for an 
increase.  The more recent evidence consists of contentions 
of the veteran, various private and VA medical records 
reflecting treatment from 1995 through 2004 for different 
medical conditions and disorders, and reports of VA 
examinations, as further discussed below.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail. The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

An August 2002 operative report shows a history that the 
veteran had a benign lesion in service which was excised then 
but it recurred shortly thereafter and had been present for 
almost 20 years.  Recently it had become painful, 
particularly when walking and was starting to enlarge.  The 
veteran presented with a soft tissue nodule on the plantar 
aspect of his right foot in the distal arch.  The veteran 
presently underwent excision of the lesion of the right foot.  
A surgical pathology report shows that the diagnosis was 
dermal fibrous histiocytoma. Ten days later in August the 
surgical wound was healing nicely.

Subsequent VA treatment records show that the veteran was 
seen in December 2002 and February 2003 for related right 
foot pain.

During a June 2003 VA examination of the feet, the veteran 
complained of continued pain within the instep of the right 
foot.  He stated that he had evidence of some early 
recurrence with tenderness.  The report noted that the 
veteran had to wear special shoes with high arch support, and 
walked on the lateral aspect of his foot.  It was evident 
from ambulation that the veteran bears weight to the lateral 
aspect of the right foot.  

On examination there was a 1.5 inch surgical scar on the 
medial aspect of the plantar aspect of the foot.  The scar 
was slightly tender and there was evidence of recurrent 
neuroma within the flexor tendon to the great toe.  There was 
extreme pain with manipulation of the neuroma which had no 
effect on the range of motion of the great toe or with the 
range of motion of the ankle.  There was some numbness on the 
medial aspect of the right great toe, extending down the 
medial aspect of the foot.  The report contains an impression 
of post-surgical removal of neuroma, right foot, with 
evidence of recurrence.

A September 2003 VA podiatry clinic note contains findings of 
moderate nodule formation noted, medial aspect of foot of 
distal presentation of area; also firm nodule also noted in 
surgical scar area; positive paresthesia also noted along 
hallux.  The assessment was plantar fibromatosis.  The 
veteran was told that the condition will worsen with time 
because it has a 99.9 percent reoccurrence rate.  The report 
noted a plan for a prosthetics request for custom molded 
inserts.

A November 2003 report of VA examination for neurological 
disorders indicated that the purpose of this examination was 
to clarify findings from the June 2003 VA examination with 
respect to the source of pain involving the right foot 
disability.  The examiner concluded that the veteran had two 
sources of pain.  One source was from the tender scar.  The 
other source was from fibrous tissue, associated with 
surgery, in the deeper structures of the foot affecting pain 
in the distal nerve to the great toe, which is a branch of 
the tibial nerve.  The examiner noted that in the September 
2003 VA clinic note, that physician addressed the pain 
associated with the deeper scar tissues, which that physician 
believed would only worsen over time.
 
During a September 2004 VA podiatry clinic visit, the veteran 
reported complaints that the condition due to his chronic 
plantar fibromatosis, plantar aspect of the right foot, had 
worsened to the point that he had difficulty walking.  The 
veteran had devices in place, however, it was not relieving 
the pain.  The report contains objective findings of palpable 
soft tissue, firm nodule noted just proximal to the incision 
site of plantar aspect of the foot.  The assessment was 
chronic plantar fibromatosis pain. 

Note that in the analysis below, the service-connected post-
operative residuals associated with the removal of a 
granuloma, plantar surface, of the right foot, are evaluated 
separately for skin disorder (scar) symptomatology and 
peripheral nerve symptomatology (neurological deficit).  The 
Board has carefully evaluated the two separate disability 
evaluations in order to avoid violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (2004).

i.  Post-Operative Residuals (Excluding Neurological 
Deficit), Removal of Granuloma, Plantar Surface, Right Foot

This disability has been evaluated as 10 percent disabling 
under diagnostic criteria for rating skin disabilities.  The 
veteran filed his claim for an increase in September 2002, 
just after certain regulatory changes that amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002) 
regarding skin disabilities became effective.  Therefore, 
those revised regulations are applicable here.  See 67 Fed. 
Reg. 49596 (July 31, 2002) [effective August 30, 2002].  

The veteran's service connected post-operative residuals, 
removal of granuloma, plantar surface, right foot (excluding 
neurological deficit) is evaluated as analogous to scars, and 
is evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7804.

Under the regulations, scars other than of the head, face, or 
neck, are rated under Diagnostic Codes 7801 to 7805 as 
follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating. 

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations are as follows:  
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)

The recent evidence shows that the service-connected scar is 
1.5 inches long, on the medial aspect of the plantar aspect 
of the foot, and is tender.  In the June 2003 examination, 
the examiner found the surgical scar to be slightly tender.  
Under Diagnostic Code 7804, the Board finds that the scar 
does warrant the existing 10 percent rating for superficial, 
painful scar.  An evaluation in excess of 10 percent is not 
available in this case under Diagnostic Codes 7802, 7803, and 
7804, because 10 percent is the maximum evaluation assignable 
under those codes.

Furthermore, the medical evidence does not show that the scar 
symptomatology warrants an evaluation in excess of 10 percent 
under any other pertinent diagnostic criteria for rating 
skin/scar conditions.  Although the scar may be characterized 
as deep, the evidence does not show that the scar limits the 
motion of any joints, or that the area of the scar exceeds 12 
square inches, so as to warrant a 20 percent rating under 
Diagnostic Code 7801.   

As noted above, under Diagnostic Code 7805, scars, other, 
will be rated based on limitation of function of affected 
part.  However, the evidence does not show that the scar 
symptomatology involves limitation of function of the foot.  
There is only slight tenderness shown due to the scar.  The 
medical evidence shows that the more significant pain symptom 
in that area of the foot is associated with the separately 
evaluated neurological deficit, which is addressed in section 
ii below.  See 38 C.F.R. § 4.14.  Moreover, the examiner in 
June 2003 found that the extreme pain, again, associated with 
the separately evaluated neurological deficit and not the 
scar, had no effect on the range of motion of the great toe 
or with the range of motion of the ankle.  The Board does not 
find that that an increase is warranted under Diagnostic Code 
7805, on the basis of limitation of function.

The veteran claims that his scar has caused him difficulty 
walking.  However, that claim must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Based on the foregoing, the Board finds that the post-
operative residuals (excluding neurological deficit), removal 
of granuloma, plantar surface, right foot, does not satisfy 
the criteria for a rating in excess of 10 percent under the 
rating criteria.  The disability picture does not more nearly 
approximate the criteria for a 20 percent evaluation under 
any pertinent diagnostic criteria addressing scars as 
discussed above.  An increased rating on a schedular basis is 
therefore denied.  The evidence is not equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.

ii.  Neurological Deficit, Distal Nerve, Right Lower 
Extremity Associated With Post-Operative Residuals, Removal 
of Granuloma, Plantar Surface, Right Foot

The veteran's service-connected neurological deficit, distal 
nerve, right lower extremity, is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8524.  
Under Diagnostic Code 8524, a 10 percent rating is assigned 
for mild incomplete paralysis of the internal popliteal nerve 
(tibial).  A 20 percent evaluation is assigned for moderate 
incomplete paralysis of the internal popliteal nerve 
(tibial).  A 30 percent evaluation is assigned for severe 
incomplete paralysis of the internal popliteal nerve 
(tibial).  A 40 percent evaluation is warranted for complete 
paralysis, with plantar flexion lost, frank adduction of the 
foot impossible, flexion and separation of the toes 
abolished, no muscle in the sole that can move, and lesions 
of the nerve high in popliteal fossa.

The Board has reviewed the medical evidence relating to the 
service-connected neurological deficit, distal nerve, right 
lower extremity associated with the post-operative residuals, 
removal of granuloma, plantar surface, right foot.  That 
disability is manifested by fibrous tissue, associated with 
surgery, in the deeper structures of the foot, which affects 
pain in the distal nerve to the great toe, a branch of the 
tibial nerve.  This has been shown to be associated with 
numbness; positive paresthesia along the hallux; and with 
extreme pain on manipulation of the neuroma, which had no 
effect on the range of motion of the great toe or ankle.  The 
disability has been assessed as plantar fibromatosis, and as 
chronic plantar fibromatosis pain.

On balance, the Board concludes that the veteran's overall 
level of disability due to his service-connected neurologic 
deficit more nearly approximates moderate impairment, 
consistent with a 20 percent rating and no more.  Although 
the neurologic impairment is wholly sensory, the examiner's 
observation of "extreme pain" justifies a rating for moderate 
impairment.  See 38 C.F.R. § 4.124a, "Diseases of the 
Peripheral Nerves," preface preceding Diagnostic Code 8510.  

The veteran claims that this disability has caused him 
difficulty walking.  The combined ratings for his foot 
disabilities contemplate this degree of impairment.  For 
example, a 30 percent rating is assigned for severe foot 
injuries, Diagnostic Code 5284, or unilateral claw foot with 
very painful callosities, Diagnostic Code 5278.  

The Board considered assigning the veteran a rating higher 
than 20 percent, but the preponderance of the evidence is 
against assignment of a higher rating.  The evidence as a 
whole does not show that the neurologic impairment is severe.  
The recent VA podiatry clinic note in September 2003 
characterized the nodule formation as moderate.  Although a 
June 2003 VA examination report noted there was extreme pain 
with manipulation of the neuroma, the evidence does not show 
that the overall disability picture due to the disability is 
severe.  Therefore, an evaluation in excess of the 20 percent 
granted here is not warranted.


ORDER

An evaluation in excess of 10 percent for post-operative 
residuals (excluding neurological deficit), removal of 
granuloma, plantar surface, right foot, is denied.

A 20 percent evaluation for neurological deficit, distal 
nerve, right lower extremity, is granted, subject to 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


